Citation Nr: 1330726	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from March 2003 to April 2007, including service in Iraq and Afghanistan.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with chronic PTSD.

2.  The Veteran's claimed stressors are related to fear of hostile military activity and are consistent with the places, types, and circumstances of his service. 

3. At least one of the claimed stressors, attacks on the firebase where the Veteran was stationed, has been found adequate to support the diagnosis of PTSD, and the Veteran's PTSD symptoms are shown to be related to the claimed stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The Veteran essentially contends that he developed PTSD due to incidents he experienced during deployment to Afghanistan from March 2006 to March 2007. 

The Board must analyze a claim for service connection for PTSD according to a specific set of regulations.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f).  

Also, effective July 13, 2010, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

In the instant case, the Veteran's personnel records and service treatment records show that his military occupational specialty was Field Artillery Firefinder Radar Operator; that he served in Iraq and Kuwait from February 2004 to March 2005 and that he served in Afghanistan from March 2006 to March 2007.  He has also affirmatively reported that he was assigned to Firebase Shkin, near the border of Pakistan, during his tour of duty in Afghanistan.  His reported stressors during this tour include the firebase coming under attack every time supplies were flown in via helicopter; a specific attack occurring on approximately August 10, 2006, after which he went on patrol beyond the wire and encountered multiple enemy dead and dismembered bodies; and almost being crushed by a helicopter, onto which he was supposed to load old radar equipment to be carried out from the firebase.   

The record does contain one piece of corroborating evidence for a specific attack occurring around August 10, 2006; a letter from a fellow service member received in November 2009, indicating that he relieved the Veteran from radar duties on the night of the attack; that the radar tracked a high amount of incoming/outgoing rounds and that the fellow service member felt that he was in imminent danger from the attack.  Also, the Board finds the reported attacks generally consistent with being stationed at Firebase Shkin as the firebase was known to be a target for frequent enemy strikes.  See e.g. "Battle in 'the Evilest Place'", Time Magazine, October 27, 2003.

In an October 2009 communication, the Joint Services Records Research Center (JSRRC) did note that that in a stressor statement, the Veteran had reported being assigned to a unit in Afghanistan at the time of the August 2006 attack, Company D of the 1st Battalion 33rd Artillery Division, which did not match his unit of assignment at that time from his personnel file.  The Board notes, however, that the Veteran was assigned to the 1st Battalion 33rd Artillery Division until June 2006, at which point the 1st Battalion, 33rd Artillery was inactivated and its personnel reflagged as the 4th Battalion, 319th Airborne Field Artillery, part of the reorganized 173rd Airborne Brigade Combat Team, a change that is specifically shown in his personnel file.  See e.g. http://www.eur.army.mil/173abct/4-319/about.html.  Thus, as the Veteran may not have been cognizant of the redesignation when he made his stressor statement, his "nonmatching report" of his unit is understandable.  

The Veteran has also reported that he was working with a Special Forces unit while at Firebase Shkin.  The Board finds this report credible given that it is entirely plausible that special forces would have been deployed at Firebase Shkin and that a firefinder would have been utilized at the base to help detect enemy attacks and given that given that there is no information in the claims file indicating that the Veteran was not stationed at Firebase Shkin during his tour in Afghanistan.  Thus, resolving reasonable doubt in his favor, the Board finds his reported stressors involving hostile enemy activity while stationed at Firebase Shkin are consistent with the places, types, and circumstances of his service.  Accordingly, these stressors have been sufficiently established.

Finally, VA medical records from 2008 show that the Veteran has been diagnosed with chronic PTSD by a VA psychiatrist and that the PTSD has been generally linked to his experiencing attacks while deployed in the war zone during service.  Thus, the medical evidence reasonably establishes a link between current symptoms and the in-service stressor.  Accordingly, as all the applicable criteria have been met, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


